Citation Nr: 0302178	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. L.J.



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  His claims come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's PTSD has rendered him unable to obtain or 
maintain gainful employment since the initial grant of 
service connection.

3.  By virtue of this decision, a 100 percent rating has been 
assigned for the veteran's PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132 (2002), Diagnostic 
Code 9411 (2002).

2.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of a service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

The veteran claims he is entitled to a 100 percent disability 
rating because he is unable to work due to his service-
connected PTSD.  For the reasons set forth below, the Board 
agrees and finds that the evidence supports a 100 percent 
rating for the veteran's PTSD since the initial grant of 
service connection.

The veteran filed a claim for service connection for PTSD in 
December 1996.  In a March 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating, effective December 1996.  This appeal ensued after 
the veteran disagreed with the 10 percent rating.  In April 
1999, the RO granted a 50 percent rating, effective December 
1996.  Inasmuch as the 50 percent rating is not the maximum 
benefit under the rating schedule, the claim for an increased 
rating for PTSD remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


Under the criteria for rating mental disorders, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The evidence, as summarized, shows that the veteran's 
service-connected PTSD has caused total occupational and 
social impairment since the initial grant of service 
connection.  Therefore, a 100 percent rating is warranted for 
the entire period at issue.  

The veteran underwent a VA psychiatric examination in 
February 1998.  The examiner recorded the veteran's history 
of losing numerous jobs as a result of memory problems and 
passing out at work.  Following a mental status examination, 
the examiner concluded with a diagnosis of "[PTSD] as 
manifested by intrusive and recurrent recollections of his 
getting wounded in Vietnam as well as repetitive mention of 
his passing out in connection with having gotten blown up.  
He has poor sleep, difficulty concentrating, and social 
isolation."  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40, due to "impairment in 
communication and major impairment in social and occupational 
functioning."  The prognosis was "guarded with evidence of 
reduction in initiative, loss of efficiency, and frequent 
passing out spells which have precluded gainful employment."

At a VA psychiatric examination in December 1998, the veteran 
was noted to have poor social skills, appeared quite 
regressed, and often responded to questions with "I can't 
remember."  The diagnosis was "[PTSD] worse with more 
frequent nightmares, poor sleep, social isolation, difficulty 
with interpersonal relationships which has resulted in his 
not being able to return to the work force.  He has lost his 
initiative and efficiency and reliability and he is very 
dependent and isolated."  The examiner also noted that the 
veteran had undifferentiated schizophrenia that was in 
remission.  A GAF score of 35 was assigned based solely on 
the veteran's PTSD, indicating major impairment in 
communication skills along with vocational and social 
impairment to a severe degree.  The prognosis was poor with 
extreme dependency, social isolation, loss of initiative, 
efficiency and reliability. 

The veteran's condition remained unchanged when examined by 
VA in April 2000 and September 2000.  The April 2000 VA 
examination report listed Axis I diagnoses of PTSD and 
history of undifferentiated schizophrenia in remission.  A 
GAF score of 30 to 35 was assigned, based on major 
communication skills and the veteran's marginal ability to 
function.  When examined in September 2000, the examiner 
concluded that the veteran's PTSD symptoms continued to be 
the most consistent problem, as manifested by persistent 
flashbacks, nightmares, poor sleep, recurrent recollection of 
his experience in Vietnam, and severe social isolation.  The 
examiner also commented that diagnoses involving 
schizophrenia and inorganic brain syndrome due to concussion 
were not supported.  The GAF score was 45, which the examiner 
explained was based solely on PTSD, indicating persistent 
symptoms of a moderately severe nature with severe impairment 
in social functioning and an extreme dependence on others. 
  
Based on the foregoing, it is apparent that the veteran's 
PTSD has resulted in total occupational and social 
impairment, as required for a 100 percent rating.  VA 
examiners have clearly attributed the veteran's inability to 
work to his PTSD.  In particular, the evidence establishes 
that the veteran is unable to work due to severe memory 
problems, episodes in which he passes out, and severe 
impairment in his ability to communicate.  In addition, VA 
examiners have attributed all of the veteran's symptoms to 
his service-connected PTSD as opposed to his schizophrenia, 
which has been in remission during this appeal, as well as an 
inorganic brain disorder caused by concussion. 

The veteran's total occupational and social impairment is 
also reflected in the low GAF scores, which have ranged from 
30 to 45.  A GAF score between 21 and 30 is assigned if 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, which includes an inability to function in almost 
all areas (e.g., stays in bed all day; no job, home, or 
friends).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 47 (1994).  A score between 31 and 40 is 
appropriate where behavior is manifested by major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  Id.  
(emphasis added).  Finally, a score between 41 and 50 is 
appropriate where behavior is manifested by serious symptoms 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis added)).  Id.  

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment, as 
required for a 100 percent rating under the criteria for 
mental disorders.  Under these circumstances, a 100 percent 
rating for the veteran's PTSD is warranted since the initial 
grant of service connection.

II.  TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).  The Board has 
determined that the veteran's service-connected PTSD warrants 
the assignment of a 100 percent schedular evaluation.  
Accordingly, there is no legal basis to award a TDIU.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy).  Thus, as there is no entitlement 
under the law to the benefit sought, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial 100 percent rating for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

